DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given over the telephone by Michele Cimbala on 1 December 2021.

The application is amended as follows:

Claim 3.	The method according to Claim 1, wherein [[a]] the gene encoding protein (A) or  [[a]] the gene encoding protein (B) is deleted.

Claim 5.	The method according to Claim 1, wherein the gene encoding protein (A) is a gene consisting of the following DNA (a) or the gene encoding protein (B) is a gene consisting of the following DNA (b):
wherein DNA (a) is:
(a) a DNA consisting of the nucleotide sequence set forth in SEQ ID NO: 51; and 
wherein DNA (b) is:


Claim 6.	The method according to Claim 1, wherein the [[alga]] host is Nannochloropsis oculata.

Claim 12.	The alga according to Claim 8, wherein the gene encoding protein (A) is a gene consisting of the following DNA (a) or the gene encoding protein (B) is a gene consisting of the following DNA (b):
wherein DNA (a) is:
(a) a DNA consisting of the nucleotide sequence set forth in SEQ ID NO: 51; and
wherein DNA (b) is:
(b) a DNA consisting of a nucleotide sequence having 85% or more identity with the nucleotide sequence of DNA (a), and encoding the 

Claim 15.	The method according to Claim 2, wherein [[a]] the gene encoding protein (A) or protein (B) is deleted.

Claim 17.	The method according to Claim 2, wherein the gene encoding protein (A) is a gene consisting of the following DNA (a) or the gene encoding protein (B) is a gene consisting of the following DNA (b):

(a) a DNA consisting of the nucleotide sequence set forth in SEQ ID NO: 51; and
wherein DNA (b) is:
(b) a DNA consisting of a nucleotide sequence having 85% or more identity with the nucleotide sequence of DNA (a), and encoding the 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  With the response filed on 16 November 2021, Applicant overcame all objections and rejections made of record by the Office action mailed 1 September 2021.  Applicant amended the claims in keeping with the suggestions made in the above Office action on pages 7 and 10.  After reviewing the pending claims, all rejections are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663